                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

JEFFERY DeANGELIS,                              :
     Plaintiff,                                 :    CASE NO. 3:18-CV-1689 (MPS)
                                                :
       v.                                       :
                                                :
DR. MAHOOB ASHRAF, et al.                       :
     Defendants.                                :    June 12, 2019

________________________________________________________________________

    RULING ON MOTION FOR PRELIMINARY INJUNCTION, ECF No. 13

       On March 5, 2018, the plaintiff, Jeffery DeAngelis, an inmate currently confined

at the MacDougall-Walker Correctional Institution in Suffield, Connecticut, brought a

civil action pro se under 42 U.S.C. § 1983 for monetary and injunctive relief against Dr.

Mahoob Ashraf, Dr. Monica Farinella, the Correctional Managed Health Care, the

Connecticut Department of Correction (“DOC”), and former DOC Commissioner Scott

Semple for violating his Eighth Amendment protection against cruel and unusual

punishment. Compl., ECF No. 1. The plaintiff claims that the defendants acted with

deliberate indifference to his medical needs.

       This Court issued its Initial Review Order on November 6, 2018 permitting the

complaint to proceed on the Eighth Amendment claim against Dr. Ashraf and Dr.

Farinella based on the discontinuation of his neurological medication, Lyrica, and Dr.

Ashraf’s refusal to provide any treatment for his heart condition and Hepatitis-C. Initial

Review Order, ECF No. 7, p. 11. The Court dismissed all other claims. Id.

       On April 4, 2019 the plaintiff filed this motion for preliminary injunctive relief.

Mot. for TRO and a Prelim. Inj. (“Pl.’s Mot.”), ECF No. 13. Referring to Hepatitis-C, he

claims that prison officials are denying him any medication “to cure his deadly disease”
and, therefore, seeks an order requiring the defendants to “tak[e] [him] to a suitable

doctor and provid[e] the prescribed medication.” Id. at 1, 5. The defendants, thereafter,

filed a written opposition to the motion, contending that (1) the plaintiff has received, and

continues to receive, consistent medical care for his Hepatitis-C, (2) there is no evidence

that the plaintiff is at risk of suffering irreparable harm, and (3) Dr. Ashraf was never

involved in treating or evaluating the plaintiff. Def.’s Opp’n to Pl.’s Prelim. Inj. (“Def.’s

Opp’n”), ECF No. 17. For the following reasons, the plaintiff’s motion for preliminary

injunctive relief is DENIED.

   I.      Standard of Review

        Preliminary injunctive relief is an extraordinary remedy and is never awarded as a

matter of right. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008); Johnson

v. Newport Lorillard, No. 01-Civ-9587 (SAS), 2003 WL 169797, at *1 (S.D.N.Y. Jan.

23, 2003). “There is no hard and fast rule in this circuit that oral testimony must be taken

on a motion for a preliminary injunction or that the court can in no circumstances dispose

of the motion on the papers before it. A hearing is not required for a preliminary

injunction when the relevant facts either are not in dispute or have been clearly

demonstrated at prior stages of the case, or when the disputed facts are amenable to

complete resolution on a paper record.” Riddick v. Maurer, 730 F. App’x 34, 38 (2d Cir.

2018) (internal citations and alterations omitted).

        A movant seeking a preliminary injunction must establish (1) irreparable harm in

the absence of the injunction and (2) either a likelihood of success on the merits or

sufficiently serious questions going to the merits to make them a fair ground for litigation

and a balance of hardships tipping decidedly in the movant’s favor. Jolly v. Coughlin, 76




                                              2
F.3d 468, 473 (2d Cir. 1996); Shapiro v. Cadman Towers, Inc., 51 F.3d 328, 332 (2d Cir.

1995); Mitchell v. Cuomo, 748 F.2d 804, 806 (2d Cir. 1984).

       With respect to the first prong, courts will presume that a movant has established

irreparable harm in the absence of injunctive relief when the movant’s claim involves the

alleged deprivation of a constitutional right. Jolly, 76 F.3d at 482; Mitchell, 748 F.2d at

806. But the likelihood of irreparable harm must be “actual and imminent,” not

speculative. Lopez v. McEwan, No. 3:08-CV-678 (JCH), 2010 WL 326206, at *8 (D.

Conn. Jan. 22, 2010) (quoting New York v. Nuclear Regulator Comm’n, 550 F.2d 745,

775 (2d Cir. 1977)).

       If the moving party is seeking a “mandatory injunction,” meaning an injunction

that changes the status quo by commanding the opposing party to perform a positive act,

then he must satisfy an even higher standard of proof with respect to the second prong.

Lopez, 2010 WL 326206, at *8. He “must make a clear or substantial showing of a

likelihood of success on the merits . . . a standard especially appropriate when a

preliminary injunction is sought against the government.” Id. (quoting D.D. ex rel. V.D.

v. New York City Bd. of Educ., 465 F.3d 503, 510 (2d Cir. 2006)). “[A] mandatory

preliminary injunction ‘should issue only upon a clear showing that the moving party is

entitled to the relief requested, or where extreme or very serious damage will result from

a denial of preliminary relief.’” Banks v. Annucci, 48 F. Supp. 3d 394, 421 (N.D.N.Y.

2014) (quoting Citigroup Global Mkts., Inc. v. VCG Special Opportunities Master Fund

Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010)).




                                             3
   II. Analysis

       The Court has reviewed the evidence in the record, including the exhibits the

plaintiff attached to his complaint. See Pl.’s Exs. A, B, ECF No. 1-1. Although the Court

ruled that the allegations in the complaint stated a plausible claim against Dr. Ashraf for

deliberate indifference to medical needs, the evidence in the record does not support the

plaintiff’s claim that Dr. Ashraf is violating the Eighth Amendment by depriving him of

medication for his Hepatitis-C or that the absence of such medication will result in

irreparable harm. First, Hepatitis-C is not the focus of the Plaintiff’s complaint and his

sworn allegations concerning Dr. Ashraf’s role in treating his Hepatitis-C are cursory.

See ECF No. 1 at 11–13 ¶¶ 63–69 (“Dr. Ashraf refuses to order medication that not only

treats but cures hep-C disease” and “Dr. Ashraf stated that ‘Hep-C medication is very

expensive but you can live without it for years.’”); ECF No. 13 at 9 (“Dr. Ashraf[] stated

on multiple occasions[] that he would not order the medication that will cure the disease

and save my life because its too expensive.”). In fact, Dr. Ashraf’s name only appears

once in the medical records submitted as the plaintiff’s exhibits. That reference lists him

as the treating physician during a sick call visit on September 1, 2018, at Osborn

Correctional Institution, during which the plaintiff complained of “low back pain” and

denied other symptoms. See Pl.’s Ex. A, ECF No. 1-1, p. 28. The plaintiff has submitted

no medical record suggesting that Dr. Ashraf treated him for Hepatitis-C or even

suggesting that the plaintiff complained about Hepatitis-C symptoms or treatment to Dr.

Ashraf. Further, the defendants have submitted an affidavit from Dr. Pillai stating that

he, not Dr. Ashraf, was responsible for treating the plaintiff for Hepatitis-C. Attached to

that affidavit are medical records showing that Dr. Pillai and another doctor provided




                                             4
treatment and monitoring of the plaintiff’s Hepatitis-C. (ECF No. 18.) Even if the state

of the record is considered sufficient to show a factual dispute about whether Dr. Ashraf

had some responsibility for treating the plaintiff’s Hepatitis-C, the remainder of Dr.

Pillai’s affidavit dispels any need for an evidentiary hearing and makes clear that the

plaintiff has failed to meet the standards for preliminary injunctive relief regarding his

Hepatitis-C treatment.

        Dr. Pillai’s affidavit shows that the plaintiff’s Hepatitis-C is being monitored by

state medical officials and that the plaintiff is not at a substantial risk of sustaining

additional damage to his liver as a result of his infection. Decl. of Dr. Pillai, ECF No. 17-

1, ¶¶ 23-26. According to the evidence submitted, the plaintiff’s most recent evaluation

on June 18, 2018 showed essentially no liver damage or fibrosis, which are common

problems associated with Hepatitis-C infection. See id., ¶¶ 10, 31; Medical Records,

ECF No. 18. The plaintiff has not disputed any of this evidence. It is well-established

that the fact that the plaintiff disagrees with the level of treatment he is receiving or

would prefer a different treatment is not a basis for an Eighth Amendment claim. Chance

v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998). Thus, the current record does not

support the plaintiff’s contention that he will likely suffer irreparable harm in the absence

of preliminary injunctive relief or that any defendant has been deliberately indifferent to

his Hepatitis-C condition.

        The case upon which the plaintiff relies, Johnson v. Wright, 412 F.3d 398 (2d Cir.

2005), does not support his request for preliminary injunctive relief. The Second Circuit

in Johnson vacated a district court’s ruling on a summary judgment motion because there

was evidence in the record that would have supported a reasonable conclusion that the




                                               5
defendants were deliberately indifferent to the plaintiff’s chronic Hepatitis-C by denying

his requests for a particular prescription medication, Ribavirin, that multiple physicians

had recommended as appropriate to treat the plaintiff’s condition. Id. at 404. By

contrast, there is no evidence in this record that any physician has recommended that the

plaintiff receive medication in addition to the treatment he is already receiving for

Hepatitis-C.

                                         ORDERS

       Based on the foregoing, the motion for preliminary injunctive relief, ECF No. 13,

is DENIED.




       It is so ordered.

       Dated at Hartford, Connecticut this 12th day of June 2019.


                                                                     /s/
                                                              Michael P. Shea
                                                              United States District Judge




                                             6
